FILED
                            NOT FOR PUBLICATION                             JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIGUEL VELEZ,                                    No. 10-16477

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01136-JCM-
                                                 GWF
  v.

REHAB RESULTS, INC., a corporation;              MEMORANDUM *
JEFF M. S. SHEA, CRC, Certified
Rehabilitation Counselor; NEVADA
ALTERNATIVE SOLUTIONS, a business
form unknown; RENA BOHAC; T&R
PAINTING AND DRYWALL, INC., a
corporation,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                        Argued and Submitted June 15, 2011
                             San Francisco, California

Before: SCHROEDER, RIPPLE,** and BEA, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kenneth F. Ripple, Senior Circuit Judge for the United
States Court of Appeals for the Seventh Circuit, sitting by designation.
      Miguel Velez appeals the dismissal of his action against Rehab Results, Inc.,

Jeff Shea, Nevada Alternative Solution (“NAS”), and Rena Bohac under the

Rehabilitation Act, the Americans with Disabilities Act (“ADA”), and 42 U.S.C.

§§ 1981 and 1985(3).

      The district court did not abuse its discretion when it granted Bohac’s

motion to dismiss based on insufficient process. Velez did not timely serve Bohac

by any acceptable means, nor does it appear that he attempted to do so. See Fed. R.

Civ. P. 4(e). He provided no sufficient basis for granting an extension to serve or

service by publication. See Mann v. American Airlines, 324 F.3d 1088, 1090, n.2

(9th Cir. 2003) (moving party must demonstrate “good cause” in order to require

the district court to grant the extension of time).

      The district court properly dismissed Velez’s 42 U.S.C. § 1981 claim on the

ground that it failed to state any claim on which relief could be granted. Such a

claim requires allegations of fact which plausibly establish intentional

discrimination. Gay v. Waiters’ and Dairy Lunchmen’s Union, 694 F.2d 531, 537

(9th Cir. 1982); see also Tex. Dep’t. of Cmty. Affairs v. Burdine, 450 U.S. 248, 256

(1981). Velez cannot allege any intentional discrimination on the part of

defendants as the complaint and its supporting documentation demonstrate that

Velez was denied rehabilitation benefits on account of his failure to provide the


                                            2
documentation required by law in Nevada for all recipients of such benefits. See

Tarango v. State Industrial Insurance System, 117 Nev. 444 (2001). Accordingly,

the district court properly dismissed Velez’s conspiracy claim brought under 42

U.S.C. § 1985(3), requiring the demonstration of underlying intentional

discrimination. See Scott v. Ross, 140 F.3d 1275, 1284 (9th Cir. 1998).

      The district court properly dismissed Velez’s claims under the Rehabilitation

Act, 29 U.S.C. § 791 and the ADA, 42 U.S.C. § 12112. The Rehabilitation Act

covers only public employers. See Collins v. Longview Fibre Co., 63 F.3d 828, 832

n.3 (9th Cir. 1995). Since none of the defendants are public employers, they cannot

be sued under the Rehabilitation Act.

      With respect to the ADA, because Velez does not allege that Rehab, Shea, or

NAS employed him, they do not constitute a “covered entity” under the ADA, and

thus cannot be sued under it. 42 U.S.C. § 12111(2) (“The term ‘covered entity’

means an employer, employment agency, labor organization, or joint

labor-management committee.”).

      AFFIRMED.




                                         3